                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     CECILLE Q. PAED,                                    CASE NO. 19-cv-00773-YGR
                                   7                   Plaintiff,
                                                                                             ORDER TO SHOW CAUSE
                                   8             vs.
                                                                                             Re: Dkt. No. 6
                                   9     WELLS FARGO BANK, N.A.,
                                  10                   Defendant.

                                  11

                                  12          Plaintiff Cecille Q. Paed is hereby ORDERED TO SHOW CAUSE as to why the above-
Northern District of California
 United States District Court




                                  13   captioned matter should not be dismissed for failure to prosecute in light of plaintiff’s failure to

                                  14   file an opposition or a notice that plaintiff does not oppose dismissal by March 6, 2019 as required
                                  15
                                       by Civil Local Rule 7-3, and as ordered by the Court on February 25, 2019. (See Dkt. Nos. 6, 11.)
                                  16
                                              A hearing on this Order to Show Cause will be held on Friday, March 29, 2019, on the
                                  17
                                       Court’s 9:01 a.m. calendar, in the Federal Courthouse, 1301 Clay Street, Oakland, California, in
                                  18
                                       Courtroom 1. By no later than Friday, March 22, 2019, plaintiff must file an opposition to
                                  19

                                  20   defendant’s motion to dismiss (or a statement of non-opposition). Failure to file a response by

                                  21   that date will result in dismissal of this lawsuit for failure to prosecute. Any reply to
                                  22   plaintiff’s response must be filed not more than seven (7) days thereafter.
                                  23
                                              The Court further VACATES the hearing currently set for April 2, 2019. After briefing is
                                  24
                                       complete, the Court may reset a hearing if necessary.
                                  25

                                  26          IT IS SO ORDERED.

                                  27   Dated: March 11, 2019
                                                                                                 YVONNE GONZALEZ ROGERS
                                  28                                                        UNITED STATES DISTRICT COURT JUDGE
